DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to include the limitations of original claims 6 and 11.  Applicant argues that the cited references fail to fairly teach or suggest “in the controlling of the corresponding hip joint-drivers and the corresponding knee-drivers, when a mode of the leg to be controlled is determined as the pushing ground mode, the controller controls the corresponding hip joint-drivers and the corresponding knee-drivers to push the end of the leg to be controlled in -x and -y directions in a rectangular coordinate system.”  Applicant argues that the Office fails to cite any portion of references that discloses or suggests control of the drivers in the pushing ground mode.  Examiner disagrees. 
First, the limitation is prefaced by a claim term indicating that the limitation is optional. Claim 1 has been amended to state “when a mode of the leg to be controlled is determined as the pushing ground mode.” “When” indicates that the limitation only applies in the pushing ground mode.  However, the claim does not actually require selection of the pushing ground mode. 
Second, Sankai is a walking assist device that applies force to the ground to propel the user forward in the act of walking. The assist force is in proportion to the user’s muscular force, and acts in the same manner (e.g., para. 110-112, 154, 155, fig. 2-3), thus the assist force would be in the -x and -y direction when the user is pushing from the ground during walking (the force applied when any person pushes off the ground when walking  in a forward direction).  Additionally, Angold teaches that power unit activates a torque generator when a user of the exoskeleton is in a stance phase and has a knee angle smaller than a preset value (fig. 20, para. 51). The exoskeleton then applies force to increase the knee angle (e.g., claim 1).  This force is ultimately transmitted to the ground via shank links 105/106 (e.g., fig. 20) to provide the walking and stair-climbing assist force.  Given the angle of the shank links 105/106 relative to the ground and the forward motion of the user ‘up the stairs’ depicted in figure 20, the assist force is in the -x and -y directions.
  DB1/ 107389394.1Page 2 of 15Application No.: 15/347,097Docket No.: 123229-5265Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai (Pub. No.: US 2008/0161937) in view of Angold et al. (Pub. No.: US 2007/0056592).
Sankai discloses a method for controlling an ankle-less walking assistant apparatus, which includes: 
a body 30 supporting a back 5of a wearer (fig. 2, waist belt supports the back of the wearer by encircling the user about the waist); 
left and right hip joint-drivers 20,22 extending from both sides of the body (fig. 2); 
left and right thigh links 58 having first ends connected to the left and right hip joint-drivers, respectively (fig. 2, fig. 3); 
left and right knee-drivers 24, 26 connected to second ends of the left and right thigh links, respectively (fig. 2, 3);
left and 10right calf links 60 having first ends connected to the left and right knee-drivers, respectively (fig. 2, 3);
ground-contact feet 84 fixed to second ends of the left and right calf links, respectively (e.g., fig. 2, 4); 
and pressure sensor 50a, 50b, 52a, 52b disposed on soles of both legs of the wearer (fig. 2, para. 130, 131), 
the method comprising steps of: 
15sensing pressure on the soles of the wearer by a pressure sensor (para. 130, 131); 
Sankai discloses specifying the phase of task (fig. 6, step 13), however, Sankai does not specify Sankdetermining gait phases of both a leg to be controlled and another leg based on a the pressure sensed by the pressure sensor by a controller; and 20selecting one of a plurality of control modes set in advance on the basis of the determined gait phases, and controlling the hip joint-drivers and the knee-drivers of the leg to be controlled by the controller.  Angold specifically teaches controlling a walking assist device with a control mode based on weight bearing (stance phase, abstract).  It would have been highly obvious to provide the specific phase of control as a control mode based on weight bearing as taught by Angold as an obvious expedient to control a walking assist device in all phases of walking.
Sankai and Angold teaches the step of controlling the hip joint-drivers and the knee-drivers determines one of a weight bearing mode, a compensation of mechanical impedance mode, a ground impact absorbing mode, a ground impact absorbing 15and extension of virtual leg mode, a pushing ground mode, and a ready for swing phase mode, as a control mode for the leg to be controlled based on the gait phases of both the leg to be controlled and the other leg (Sankai, providing the user with an assisting force to assist a walking action, fig. 2-3, para. 110-112) (Angold, e.g., resist knee flexion in the weight bearing mode, abstract, para. 58).
Sankai in view of Angold include the step of: wherein in the controlling of 10the hip joint-drivers and the knee-drivers, when the mode of the leg to be controlled is determined as the pushing ground mode, the controller controls the hip joint-drivers and the knee-drivers to push the end of the leg to be controlled in -x and -y directions in a rectangular coordinate system, in which 15a front direction of the apparatus is +x direction and a direction going away from the ground is +y direction in the rectangular coordinate system (inherent as the both walking assistance devices are for walking, which is an action that may be mapped in an x-y coordinate direction; and walking forward includes pushing off the ground with a force in the -x and -y direction).  

For claim 2, the step of sensing the pressure detects a pressure applied to toes (50a, 52a) and heels (50b, 52b) of the wearer.  
For claim 3, Sankai is a walking assistance device with a controller that controls based on the phase of the task specified (e.g., fig. 6).  Sankai further includes two sensors on the heels and two near the toes (fig. 2).  However, it is unclear whether the controller determines that the toes and the heels are in contact with the ground when a pressure applied to the toes and the heels is larger than a threshold pressure, and determines that the toes and the heels are not in contact with the ground when the 15pressure is smaller than the threshold pressure.  It would have been obvious to determine that that the toes and heels are in contact based on the pressure sensors (para. 131) and one of ordinary skill in the art would have found it highly obvious to provide this controller step as an obvious expedient to provide the walking assistance based on the gait of the user.  
For claim 4, it would have been obvious that, in the step of determining the gait phases, the gait phases are determined by combining a ground-contact state and a non-ground-contact state 15of toes and heels of the leg to be controlled with a ground- contact state and a non-ground-contact state of toes and heels of the other leg.  It would have been obvious to determine that that the toes and heels are in contact or not based on the pressure sensors (para. 131) and one of ordinary skill in the art would have found it highly obvious to provide this controller step as an obvious expedient to provide the walking assistance based on the gait of the user.  
For claim 5, because Sakai has sensors on the feet (fig. 2) and controls based on the sensors (para. 131) it is considered obvious that the controller determines, as the gait phase, that the leg to be controlled or the another leg is supported on the ground throughout a sole when a corresponding 20toe is in contact with the ground and a corresponding heel is in contact with the ground, determines, as the gait phase, that the corresponding leg is supported on the toe on the ground when the toe is in contact with the ground and the heel is not in contact with the 25ground, 35determines as the gait phase that the corresponding leg is supported on the heel on the ground when the toe is not in contact with the ground and the heel is in contact with the ground, and 5determines, as the gait phase, that the corresponding leg is in the air when both the toe and the heel are not in contact with the ground, as this is an obvious interpretation of sensor data when sensors are placed on the soles of the feet at the heel and toes.  
For claim 7, 20Angold teaches in the step of controlling the hip joint-drivers and the knee-drivers, when the control mode of the leg to be controlled is determined as the weight bearing mode, the controller controls the hip joint- driver and the knee-driver to push the wearer in a gravity 25direction with a reference force (e.g., resist knee flexion, abstract, para. 58).  
For claim 8, in the step of controlling the hip joint-drivers and the knee-driver, when the control mode of the leg to be controlled is determined as the 5compensation of mechanical impedance mode, the controller controls the hip joint-drivers and the knee-drivers to compensate for friction at a joint and a weight of the apparatus due to the gravity (Sankai, para. 194, 195).
For claim 9,10 in the step of controlling the hip joint-drivers and the knee-drivers, the control mode of the leg to be controlled is determined as the ground impact absorbing mode, the controller makes a virtual spring-damper in a longitudinal direction of a line connecting 15a hip joint and an end of the leg to each other of the walking assistant apparatus and controls the hip joint-drivers and the knee-drivers, using an impedance control in order to absorb a shock from outside (Sankai, para. 26, 220-221, 227).  
For claim 10, 20in the controlling of the hip joint-drivers and the knee-drivers, when the control mode of the leg to be controlled is determined as the ground impact absorbing & extension of virtual leg mode, the controller sets a balance point in an impedance control 25direction for a virtual leg as 0 degrees and controls the hip DB1/ 114501096.137joint-drivers and the knee-drivers so that the virtual leg is pulled to be vertically erected (e.g., fig. 16A) while making a virtual spring- damper in a longitudinal direction of a line connecting a hip joint and the end of a leg to each other of the walking 5assistant apparatus and controlling the hip joint-drivers and the knee-drivers, using an impedance control in order to absorb a shock from outside  (Sankai, para. 26, 220-221, 227). 
For claim 12, in the controlling of 20the hip joint-drivers and the knee-drivers, when the mode of the leg to be controlled is determined as the ready for swing phase mode, the controller controls the hip joint-drivers and the knee-drivers to push the end of the leg in +x and +y direction in a rectangular coordinate system for easy swing of 25the leg to be controlled, in which a front direction of the DB1/ 114501096.138apparatus is +x direction and a direction vertically going away from the ground is +y direction in the rectangular coordinate system  (inherent as both walking assistance devices of Sankai and Angold are for walking, which is an action that may be mapped in an x-y coordinate direction and which includes a swing phase).
For claim 13, Sankai teaches that the control system adjusts to control torque based on user action (para. 160) because the drive motors change based on actual myoelectric signals (para. 159). However, Sankai does not specify the controlling of the hip joint-drivers and the knee-drivers includes: determining whether the control mode changes by means of the controller; and when the control mode changes, applying a transition 10parameter, which changes from 0 to 1 along a sinusoidal path for a reference time interval, to control torque applied to the hip joint-drivers and the knee-drivers in a previous mode and to control torque to be applied to the hip joint-drivers and the knee-drivers in a new changed control mode. However, it would have been highly obvious to provide this transition parameter, as Sankai is actually transitioning phases in real time based on myoelectric signals (para. 159, 160).  
For claim 14, Sankai teaches a non-transitory, tangible, computer-readable storage media containing a program of instructions that causes a computer system having the controller running the program of instructions to implement the method of claim 1 (para. 20, 21; claims 9-10).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774